Order entered July 29, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00775-CV

                         IN RE THERESA BARNETT, Relator

                    On Appeal from the 116th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC10-00136

                                       ORDER
      The Court has before it relator’s July 22, 2013 motion for extension of time to file

response and amended writ. The Court DENIES the motion.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE